Citation Nr: 1033623	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include angina.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for genital 
herpes.

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1977 to May 1979, and in the Marine Corps from February 19, 
1985 to March 22, 1985.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of   April 2008 and September 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  

Procedural history

Herpes and bronchitis claims

The RO originally denied the Veteran's service-connection claims 
for herpes and bronchitis in a May 1992 rating decision, which 
the Veteran did not appeal.

In November 2007, the Veteran filed a request to reopen both of 
these service-connection claims.  The RO denied the requests in 
the above-referenced April 2008 rating decision.  The Veteran 
disagreed, and timely perfected appeals as to both issues.  With 
respect to these two issues, the Veteran declined the option to 
testify at a hearing before the Board. 



Schizophrenia and heart disease claims

In August 2001, the RO denied the Veteran's service-connection 
claim for schizophrenia, paranoid type.  The Veteran did not 
appeal this decision.

In April 2009 the Veteran filed a request to reopen her 
previously-denied service-connection claim for schizophrenia.  
The RO denied this request, as well as the Veteran's service-
connection claim for heart disease, in the above-referenced 
September 2009 rating decision.  The Veteran disagreed with these 
two determinations, and perfected an appeal as to both issues. 

In May 2010, the Veteran testified about her schizophrenia and 
heart disease claims at a personal hearing, conducted via 
videoconferencing equipment, which was chaired by the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

All four appeals have been merged for the sake of economy.  

Referred issue

On a January 2010 substantive appeal [VA Form 9], the Veteran 
stated that if she was not eligible for service-connected 
benefits, she believed she was entitled to a nonservice-connected 
pension based on all her ailments.  See the Veteran's January 28, 
2010 VA Form 9.  As the issue of entitlement to nonservice-
connected pension has not yet been considered by the RO, it is 
referred to the RO for appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
on appeal must be remanded for further evidentiary development.  

At the May 2010 hearing, the Veteran stated that she currently 
receives treatment at the VA Medical Center in Sioux Falls, South 
Dakota for her schizophrenia and her heart condition.  Of record 
are VA treatment records dated through December 2009, but no 
later.  

It is the duty of the VA to assist a veteran in obtaining records 
from Federal agencies, including VA Medical Centers.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, any outstanding VA treatment 
reports relevant to any of the Veteran's conditions currently on 
appeal [schizophrenia, heart disease, herpes, and bronchitis] 
should be obtained.

Additionally, the Veteran contends that her mental disability 
began during her first period of active service in the Navy, and 
that her symptoms may have interfered with the successful 
completion of her training.  The Veteran recalled an instance 
where she was put in a holding company and subsequently separated 
from the Marines after an incident where she lashed out at her 
drill sergeant.        See the May 2010 hearing transcript, pages 
9 and 10.  The Board believes that it is appropriate to obtain 
the Veteran's service personnel records, if such are available, 
because they may serve to clarify certain events in service.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

Finally, the record indicates that the Veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  See the Veteran's December 11, 2009 VA 
Mental Health Note.  SSA records have not been associated with 
the record.  An effort should therefore be made to obtain such 
records.         See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appropriate 
records custodian(s), in an attempt to obtain 
any service personnel records pertaining to 
the Veteran's active service in the U.S. Navy 
and her subsequent service in the U.S. Marine 
Corps.  Any response should be associated 
with the Veteran's claims folder, including, 
if warranted, a finding by VBA that any 
further search for the records would be 
fruitless.

2.  VBA should also request the SSA to 
provide copies of any records pertaining to 
the Veteran's SSA disability benefits, to 
include any medical records obtained in 
connection with the Veteran's application.  
Any materials obtained should be associated 
with the Veteran's VA claims folder.

3.  VBA should attempt to obtain the 
Veteran's VA updated treatment records from 
the Sioux Falls VAMC and associate those 
records with his claims file.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

4.  After undertaking any additional 
development which it deems to be necessary 
(to include any examination indicated), VBA 
should then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran should be provided 
a supplemental statement of the case (SSOC) 
and given an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


